Citation Nr: 1418963	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  08-09 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, diagnosed as spondylosis and as a herniation of the L5-S1 disc.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to January 1971.

This matter is on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the appeal is currently with the RO in Atlanta, Georgia.   

The Veteran testified before the undersigned Veterans Law Judge in September 2012.  A transcript of the hearing is of record.

This appeal was remanded by the Board in February 2013 for further development and is now ready for disposition.

An appeal on the issue of entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD) was also perfected by the Veteran.  However, in an October 2013 rating decision, service connection was granted for posttraumatic stress disorder with symptoms of depression and a history of alcohol abuse (70%, effective from March 31, 2006).  That grant represents a full grant of that benefit sought on appeal.  Further, because to date, he has not filed a notice of disagreement as to any aspect of that award, a claim involving that condition is no longer before the Board.  Shoen v. Brown, 6 Vet. App. 456, 457 (1994).

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The Veteran submitted a new claim seeking entitlement to a total disability rating based on individual unemployability (TDIU) in February 2014.  This has not yet but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).
FINDING OF FACT

A lumbar spine disorder was not shown in service or for many years thereafter and is unrelated to active duty service.


CONCLUSION OF LAW

A lumbar spine disorder, diagnosed as spondylosis and as a herniation of the L5-S1 disc, was not incurred in or aggravated by service and is not related to service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.
Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  

Therefore, adequate notice was provided to the Veteran, and such notification complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records, VA outpatient treatment records and records submitted in conjunction with a claim to the Social Security Administration (SSA).  While the RO determined that some of the Veteran's service treatment records were unavailable, the Board is satisfied that a diligent effort was made to acquire them.  Further, the Veteran submitted treatment records from private facilities as well as his own statements in support of his claim.  

A VA examination with respect to the issue on appeal was also obtained in September 2013.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination obtained in this case is more than adequate, it is predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran was also afforded a hearing before the undersigned Veterans Law Judge in September 2012.  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran was specifically asked about the onset of his low back symptoms and how he believed that he injured his back in service.  

Finally, it is noted that this appeal was remanded by the Board in February 2013 in order to obtain a VA examiner's opinion regarding his claim on appeal.  The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was provided a VA examination in September 2013, which the Board finds adequate for adjudication purposes.  After the required development was completed, this issue was readjudicated, and the Veteran was sent a supplemental statement of the case in October 2013.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran claims entitlement to service connection for a lumbar spine disorder, which he asserts is the result of an incident while on active duty, where he was run over by a large cargo truck.  He stated at his hearing before the Board in September 2012 that he was hospitalized for his injuries, but was unconscious for most of that time.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as degenerative arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a), which includes degenerative arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The development undertaken by the RO indicates that many of the Veteran's service treatment records are unavailable.  The Board recognizes that in such cases there is a heightened obligation to assist the appellant in the development of the case, to explain findings and conclusions, and to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369- 70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  

However, the legal standard for proving a claim for service connection is not lowered.  Rather, it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  In any event, in the current appeal, VA has obtained the Veteran's hospitalization records which specifically relate to his contentions.  

Based on the evidence of record, the Board finds that service connection is not warranted for a lumbar spine disability.  First, although the service treatment records are largely unavailable, VA was able to acquire records of hospitalization from November 1970, which do indicate that the Veteran was involved in an accident where fell out of a truck.  However, a January 1971 investigation determined that this accident was not in the line of duty.  Moreover, the records of hospitalization do not indicate a lumbar spine injury of any sort-or any complaints of lumbar spine problems.  Contrary to the Veteran's assertions, he was hospitalized for a fracture to his right fibula.  Therefore, there is no indication of a back injury in service.  Additionally, while the Board recognizes that VA could not obtain all of his service treatment records, the Veteran has not indicated any other in-service injury other than the November 1970 accident.  

In fact, the post-service evidence does not reflect symptoms related to a lumbar spine or low back disorder of any sort until July 1996, when the Veteran stated that he was experiencing non-radiating pain in his lower back that had begun two days earlier.  The first actual clinical identification of a lumbar spine disorder was a CT scan in May 2000.  At that time, a herniation of the L5-S1 disc was visualized.  However, even if such symptoms could be traced back to his initial complaints in July 1996, this would still be approximately 25 years after he left active duty.  As such, a continuity of symptoms is not shown based on the clinical evidence.  
As part of this claim, the Board has assessed the credibility and probative weight of all relevant evidence, including the competency and credibility of the Veteran's statements.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In this regard, the Veteran is competent to discuss the nature of some disorders despite his status as a lay person.  However, he is not competent diagnose musculoskeletal disorders such as a spinal disc injury, as such a disability may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature."  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  

Although he may not generally make medical conclusions, the Veteran is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In any event, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Specifically, although the Veteran claims that he hurt his back after this accident, the hospitalization reports reflect no indication of an actual back injury.  Also, on multiple occasions, the Veteran has made statements that contradict his assertion of continuous symptoms since service.  For example, in July 1996, he stated that his pain had begun fairly recently, and, in a July 2000 treatment note, he stated that his back pain began in March of that year.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

Specifically the Board places significant value on the opinion of a VA examiner who evaluated the Veteran's symptoms in September 2013.  On that occasion, the Veteran reiterated his assertion that his back was injured during his truck accident in 1970, and that he now uses a back brace to control his symptoms.  Upon examination, his range of motion was slightly limited, and there were no neurological symptoms.

When the examination was completed, the VA examiner diagnosed lumbar spondylosis, but opined that it was less likely than not that this disorder was related to active duty service.  In providing this opinion, the examiner reflected that there were no records of low back treatment in service and no post-service complaints until 1996.  The examiner also acknowledged the Veteran's statements that contradicted his assertions that symptoms had been present since active duty.  Rather, it was the examiner's opinion that the Veteran's lumbar spondylosis was related to the natural aging process.  

Thus, the Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his lumbar spine disorder to his active service.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of a lumbar spine disorder.  See Jandreau, 492 F.3d at 1377, n.4. Because lumbar spine disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's lumbar spine disorder are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and that there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for a lumbar spine disorder, diagnosed as spondylosis and as a herniation of the L5-S1 disc, is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


